Citation Nr: 0724868	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  In a May 1998 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
did not perfect an appeal by submitting a timely substantive 
appeal.  Therefore, the May 1998 rating decision became 
final.

2.  In June 2004, the veteran submitted a statement 
requesting that his claim of service connection for PTSD be 
reopened.

2.  Evidence received since the May 1998 rating decision is 
either cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  In this case the veteran was provided the required 
notice prior to the November 2004 rating action on appeal.

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that new and material evidence has not been 
submitted and thus service connection for the claimed 
disability is not warranted.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to these elements.

The record reflects that the veteran was provided the 
required notice, to include notice that he should submit any 
pertinent evidence in his possession, by means of a letter 
from the AOJ dated in August 2004.  The letter specifically 
informed him of the type of evidence needed to support the 
claim, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   In particular the August 2004 letter 
informed the veteran that his claim for service connection 
was previously denied based on a lack of evidence of a 
stressor event and that to reopen his claim he need to submit 
such.  As such, this letter informed the veteran of the bases 
for the denial in the prior decision and described what 
evidence would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial, in compliance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the veteran's service medical records, 
VA treatment records and private medical records have been 
obtained.  The veteran has been provided a VA medical 
examination.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
In March 2006, the veteran informed VA that he had no other 
information or evidence to submit.  The Board is unaware of 
any outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

History and analysis

The RO denied the veteran's claim for service connection for 
PTSD by rating action in May 1998.  The veteran did not 
appeal that decision and it became final.  

In June 2004, the veteran requested that his claim for 
service connection for PTSD be reopened.   

The Board notes that the veteran has not claimed, and the 
evidence does not show, that the veteran ever served in 
combat.

Of record prior to May 1998 were the veteran's service 
medical records, VA medical records, and private medical 
records.  The service medical records and private medical 
records make no reference to PTSD.  The VA medical records 
reveal no complaints or findings related to PTSD until 
November 1997.  VA medical records dating from December 1997 
to February 1998 contain diagnoses of PTSD.  

In February 1998, the RO wrote to the veteran requesting 
information regarding his claimed condition including 
information so that any stressors could be confirmed.  The 
veteran did not submit the requested information and the May 
1998 rating action denied the veteran's claim for service 
connection for PTSD based on his not having a verified 
stressor.

The evidence received since May 1998 also does not include 
any information of a verifiable stressor.  The newly 
submitted evidence includes the veteran's June 2004 request 
to reopen, an August 1998 VA psychiatric examination report, 
and VA medical records.  On his June 2004 statement the 
veteran reported the stressor of mortar rounds exploding over 
his tent.  On his VA examination in August 1998 the veteran 
reported seeing a Vietnamese boy beheaded by an American 
soldier.  He also reported the stressor of returning to the 
air strip at night and he and his buddies accidentally set 
off some trip flares, and at first he thought that they were 
being shot at.  The veteran acknowledged at the examination 
that he had never been shot at.  The VA medical records 
submitted since May 1998 do not contain a description of the 
veteran's claimed stressors.

As noted above, in August 2004 the RO informed the veteran he 
needed to submit sufficient information about his claimed 
stressors to reopen his claim.  However, the evidence 
received since the May 1998 final rating decision also does 
not include information of a verifiable stressor.  The 
veteran has not submitted any names, dates or any other 
details that could be used to confirm his claimed stressors.  
Without a verifiable stressor the criteria for service 
connection for PTSD for a noncombat veteran have not been 
met.  Since none of the newly submitted evidence contains any 
information related to a stressor that can be verified, these 
records are not material to the veteran's claim, and the 
newly submitted evidence does not raise a reasonable 
possibility of substantiating the claim.  Since new and 
material evidence has not been submitted since the May 1998 
RO decision, reopening of the claim for service connection 
for PTSD is not warranted.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for PTSD is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


